IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALLEN KOERSCHNER,                                        No. 70283
                                  Appellant,
                              VS.
                THE STATE OF NEVADA,
                                                                                  FILED
                                  Respondent.                                     JUL 2 8 2016
                                                                                TRACIE K LINDEMAN
                                                                             CLERK OF SUPREME COURT
                                                                             BY
                                                                                   DEPUTY CLERK

                           ORDER ADMINISTRATIVELY CLOSING APPEAL

                            Appellant filed a document entitled "Appeal: Denial of Rule
                60(b)(4) Motion by North Las Vegas Township Justice Court and Writ of
                Mandamus" in the district court. The district court clerk transmitted the
                document to this court and it was docketed as a criminal appeal.
                            Upon further review of the document, it appears that Mr.
                Koerschner intended to file the document in the district court. The
                document's caption identifies the Eighth Judicial District Court, and it
                appears that the document seeks relief from that court based on
                proceedings that occurred in the Justice Court. Accordingly, we direct the
                clerk of this court to administratively close this appeal.
                            It is so ORDERED.




                cc:   Hon. Elissa F. Cadish, District Judge
                      Allen Koerschner
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA

(0) 1947A